 Case: 2:20-cv-00459-JLG-KLL Doc #: 28 Filed: 12/22/20 Page: 1 of 2 PAGEID #: 123




                         IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

JANE DOE,                                          :
                                                   :
          Plaintiff,                               :           Case No. 2:20-cv-00459
                                                   :
                  v.                               :           Judge James Graham
                                                   :
ANDREW K. MITCHELL, et al.,                        :           Magistrate Judge Litkovitz
                                                   :
          Defendants.                              :

                 DEFENDANT CITY OF COLUMBUS’S OBJECTIONS
          TO THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          Defendant City of Columbus, by counsel, submits its objections to the Magistrate Judge’s

Report and Recommendation (R&R) which recommends that the Court allow Plaintiff to proceed

in this case pseudonymously. (Doc. 24) Defendant Andrew K. Mitchell has also filed objections

to the R&R. (Doc. 27) Defendant City hereby joins Defendant Mitchell’s objections and those

objections are hereby incorporated by reference as though fully restated herein.

          In addition to the reasons articulated in Defendant Mitchell’s objections, it is the City’s

position that the Magistrate Judge failed to address the City’s argument that, not only is Plaintiff

seeking to proceed pseudonymously well after her complaint was filed and after the statute of

limitations has run, she also is attempting to amend her complaint after the court’s deadline for

doing so. The case schedule set August 3, 2020, as the date to amend pleadings. Plaintiff’s

September 29, 2020, motion to amend the complaint therefore, was untimely and should be

denied.
 Case: 2:20-cv-00459-JLG-KLL Doc #: 28 Filed: 12/22/20 Page: 2 of 2 PAGEID #: 124




                                     Respectfully submitted,

                                     CITY OF COLUMBUS, DEPARTMENT OF LAW
                                     ZACH KLEIN, CITY ATTORNEY

                                     /s/ Janet R. Hill Arbogast
                                     Janet R. Hill Arbogast (0061955)
                                     Joseph M. Gibson (0084587)
                                     Assistant City Attorneys
                                     77 North Front Street, 4th Floor
                                     Columbus, Ohio 43215
                                     (614) 645-7385 (Phone); (614) 645-6949 (Fax)
                                     jrhillarbogast@columbus.gov
                                     jmgibson@columbus.gov
                                     Attorneys for Defendant City of Columbus


                                CERTIFICATE OF SERVICE


       I hereby certify that the foregoing was filed electronically on December 22, 2020. Notice

of this filing will be sent to all parties by operation of the Court's electronic filing system.

Parties may access this filing through the Court’s system.


                                             /s/ Janet R. Hill Arbogast
                                             Janet R. Hill Arbogast
                                             Assistant City Attorney




                                                2
